Citation Nr: 0336057	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-05 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, residual type, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 30 percent for the veteran's 
service-connected schizophrenia, residual type.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO in San Juan, the Commonwealth of 
Puerto Rico must take this opportunity to inform the veteran 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the issue of 
entitlement to an increased disability rating greater than 
30 percent for the service-connected schizophrenia, residual 
type, the San Juan RO has informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate the appealed claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information needed from him.  Importantly, however, the San 
Juan RO has not notified the veteran of the proper time 
period within which to submit the requested evidence (one 
year).  

Furthermore, in May 2001, the veteran explained that he had 
received treatment for his service-connected schizophrenia 
from a private physician, Lillian T. Serrano Garcia, M.D., 
since January 1998.  In May 2001, the veteran also submitted 
a completed VA Form 21-4142, Authorization For Release Of 
Information, which authorized VA to obtain copies of records 
of treatment that the veteran had received from this 
physician.  

In a July 2001 letter, the San Juan RO asked this private 
physician to submit copies of records of psychiatric 
treatment that she had rendered to the veteran.  At that same 
time, the RO also informed the veteran that the agency had 
requested these private medical reports.  No response was 
received from the private physician.  

Thereafter, in the substantive appeal which was received at 
the RO in May 2002, the veteran noted that he continued to 
receive psychiatric treatment from this private physician 
and, in fact, had done so since January 1998.  A complete and 
thorough review of the claims folder indicates that no 
further attempt has been made to obtain copies of records of 
the psychiatric treatment that the veteran has received from 
this private physician.  In view of the veteran's recent 
notation of continued treatment for his service-connected 
schizophrenia from this private physician, the Board believes 
that, on remand, another attempt should be made to procure 
copies of records of psychiatric treatment that the veteran 
has received from this doctor.  

Additionally, the Board notes that, in July 2001, the veteran 
underwent a VA mental disorders examination.  At that time, 
he reported that he was receiving Social Security benefits.  
A complete and thorough review of the claims folder indicates 
that no attempt has been made to obtain a copy of the 
decision awarding Social Security benefits to the veteran or 
the medical records used in support of such a grant.  On 
remand, therefore, the RO should procure, and associate with 
the claims folder, copies of all such available documents.  

Also according to the report of the July 2001 VA evaluation, 
the examiner did not have access to the veteran's claims 
folder or hospital record.  Moreover, the examiner did not 
provide a Global Assessment of Functioning (GAF) score.  In 
the substantive appeal which was received at the RO in May 
2002, the veteran, along with his representative in October 
2002 and December 2003 statements, discussed these 
discrepancies in the recent examination and requested another 
VA evaluation.  The Board agrees.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the San Juan RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric 
treatment to him since January 1998.  The 
Board is particularly interested in 
copies of records of psychiatric 
treatment that the veteran has received 
from Dr. Lillian T. Serrano Garcia since 
January 1998.  After furnishing the 
veteran the appropriate release forms, 
the RO should obtain the complete 
clinical records from each health care 
provider identified by the veteran.  

3.  In addition, the RO should obtain a 
copy of any decision granting the veteran 
Social Security Administration benefits, 
as well as copies of the medical records 
used in support of any such award.  All 
available records should be associated 
with the veteran's claims folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and extent of his 
service-connected schizophrenia, residual 
type.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a GAF score along 
with an explanation of the score's 
meaning.

Further, the examiner should express a 
specific opinion as to the effect of the 
service-connected schizophrenia on the 
veteran's ability to obtain and maintain 
gainful occupation.  The examiner should 
render an opinion as to whether this 
service-connected psychiatric disability 
prevents employment.  

5.  The RO should then re-adjudicate the 
issue of entitlement to an increased 
disability rating greater than 30 percent 
for schizophrenia, residual type.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in July 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


